Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities: lines 1 and 2 seems as typo “wherein the wherein the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, 27, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 25, to what “such that the pitching rubber can be positioned at a plurality different distances from home plate” it referred to?  Also, how such different position, relative to “a home plate”, can even be possible via the different openings?
	Same issues with regard to claim 22, i.e. distance from home plate.
	With respect to claim 27, claim 20 already defines as a plurality of spikes (line 20), are these spikes any different than already claimed?
	With respect to claim 30, what is “spikes that anchor without puncturing the turf”? what structure of spikes applicant sought to claim? Also, to which “turf” he claim referred to? also, it seems as the claim dependent upon itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 10, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster US 6,386,996 (“Foster”) in view Dionne et al US 5,645,494 (“Dionne”) OR in the alternative further in view Roberts US 7,621,831 (“Roberts”).
	As per claim 1, Foster discloses a portable pitching lane (portable pitching mat 10)(Figs. 1-4; 2:6-3:55) comprising: a front edge; a back edge (Fig. 2); 
	a foundation layer extending from the front edge to the back edge, wherein the foundation layer is configured to be flush to ground during use, wherein the foundation layer includes a set of at least two receptacles (ground mat 20 with plurality of opening 20)(Fig. 2; 2:20+);  
	and a pitching rubber having at least one stud two studs (pitching rubber 24 with pins 26)(Fig. 4; 2:30-39), each for receipt by one of the housings of the foundation layer for removably affixing the pitching rubber to the portable pitching lane (the pitching rubber is removably affixed to the pitching mat/lane 10  via openings/receptacle/housing 20)(Fig. 4 in conjunction to Fig. 2 and 2:30+), wherein when the pitching rubber is in position (note 2:40+ as the use of the lane while position the pitching rubber 24 within openings 22), the pitching rubber extends upwardly from the pitching lane (Figs. 2 and 4 in conjunction to 2:40+) , and wherein the pitching rubber may be removed from the portable pitching lane (Figs. 2 and 4 in conjunction to 2:40+; as the pitching rubber is removable from the mat/lane via mounting pins 26); wherein the portable pitching lane weighs at least about pounds such that it resists movement (3:44+ “The mat preferably is made of material that is not only durable but which is light enough in weight to be easily transported.).
	Foster is not specific regarding a housing provided in each of the receptacles.
	Foster is not specific regarding a surface layer positioned over the foundation layer and configured to be parallel to the ground during use and wherein when the pitching rubber is in position on the surface layer, the pitching rubber extends upwardly from the surface layer.
	Foster is not specific regarding wherein the portable pitching lane weighs at least about 120 pounds.
	With respect to the a housing provided in each of the receptacles, Dionne discloses foundation layer (base 20) with receptacles (holes) and sleeves 52 (i.e. housing within) (Figs. 2A, 2b and 5; 5:21-52).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster’s with a housing provided in each of the receptacles as taught by Dionne for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results to insure that the pitching rubber is firmly and secure within the pitching mat/lane.
	Dionne, also discloses a surface layer positioned over the foundation layer and configured to be parallel to the ground during use (top surface 24 with indicia, marking 30, above base/foundation layer 20)(Figs. 1-2b; 2:59-67; 3:41-63).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster’s a surface layer positioned over the foundation layer and configured to be parallel to the ground during use as taught by Dionne for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a mar that is suitable to practice to allow efficiently and properly practice the sport as well as suitable for public use (i.e. outdoor, indoor usage) as suggested by Dionne (2:25+).
	With respect to and wherein when the pitching rubber is in position on the surface layer, the pitching rubber extends upwardly from the surface layer, within the modified Foster by the teaching of Dionne as the pitching rubber (as taught by Foster) would have been as such position while the surface layer (as taught by Dionne) is placed upon the foundation layer (as taught by Foster).
	If there is any doubt regarding such interpretation to the position of the pitching rubber position upon the surface layer, Roberts discloses a surface layer positioned over a foundation layer and configured to be parallel to the ground during use and wherein when a pitching rubber is in position on the surface layer, the pitching rubber extends upwardly from the surface layer (turf layer 80 (i.e. a surface layer) position above a base layer 70 (a foundation layer) and a pitching rubber 90 position upon the surface/turf layer extending upwardly therefrom)(Figs. 1, 2 and 5, 2:43-50 and 3:9-27).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster’s pitching lane with a surface layer positioned over the foundation layer and configured to be parallel to the ground during use and wherein when the pitching rubber is in position on the surface layer, the pitching rubber extends upwardly from the surface layer as taught by Roberts for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results enhance the use of the pitching mat to mimic a real time game utilizing a turf surface thereupon the pitching lane.  It is well known to include a top layer (i.e. a surface layer) with a turf to give a player “a real feel of the game” as the pitching mound includes a turf.  In addition, aside from a pleasing “look/feel” utilizing a turf, a turf is been used to insure a “none-slippery” surface while the player moves thereupon.
	With respect to pitching lane weighs at least about 120 pounds, although Foster is not specific regarding such weight, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster’s lane’s weight as claimed for the reason that a skilled artisan would have been motivated in discovering the optimize weight that is easy to transport yet durable enough to firmly stayed upon ground/surface while in use.  In that regard as mentioned above, Foster states “The mat preferably is made of material that is not only durable but which is light enough in weight to be easily transported.”(3:45-47).  
	Accordingly, a skilled artisan would have determined that pitching lane weighs at least about 120 pounds, is such optimize weight that is durable enough yet suitable for transportation.
	As per claim 2, Dionne discloses wherein the surface layer comprises artificial turf (Figs. 2a and 2b; 3:42-63); also Roberts discloses wherein the surface layer comprises artificial turf (turf layer 80)(2:64-3:4).
	As per claim 10, with respect to wherein the portable pitching lane has a length of between about 6.5 feet and about 8.5 feet and a width between about 2.5 feet and 4.5 feet, as discussed above it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster’s lane dimension as claimed for the reason that a skilled artisan would have been motivated in discovering the optimum dimension of the lane for play as well as easy transportation. 
	As per claim 24, with respect to wherein the housing includes a bore for receiving the stud of the pitching rubber, note Foster’s Fig. 2 and 2:30+ as the openings 22 including bores for spikes 26 of pitching rubber 24; note also Dionne’s Figs. 2a, 2b and 5 (5:51+) as collar 52 within the hole/receptacle.
	As per claim 25, Foster discloses wherein the wherein the foundation layer includes a plurality of sets of two receptacles, each of the sets being at a different position between the front edge and the back edge (a plurality of openings 22 to allow a desire position of the pitching rubber 24 within)(Figs. 2 and 2:30-37). 
	With respect to such that the pitching rubber can be positioned at a plurality different distances from home plate, to the best of his understanding, the examiner construed the desire position of the pitching rubber within openings 22 as such different distance. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster and Dionne (or further Roberts) as applied to claim 1 above, and further in view of Trucks US 2006/0142099 (“Trucks”).
	As per claim 4, Foster is not specific regarding further comprising ribs on a bottom surface of the foundation layer.
	However, Trucks discloses further comprising ribs on a bottom surface of a foundation layer (bottom surface 13 of surface layer 1/2 includes support elements with support element material 6 (i.e. ribs))(Figs. 1-3 and [0045]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster’s further comprising ribs on a bottom surface of the foundation layer as taught by Trucks for the reason that a skilled artisan would have been motivated by Trucks’ suggestion to use such underneath ribs material that prevent sliding of the device on the ground ([0045]).
Claim(s) 8, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster and Dionne (or further Roberts) as applied to claim 1 above, and further in view of Schmidt US 2005/0096147 (“Schmidt”).
	As per claim 8, Foster- Dionne is not specific regarding wherein the surface layer comprises a plurality of component pieces.
	However, Schmidt discloses wherein the surface layer comprises a plurality of component pieces (surface layer 28 is a plurality of layers at each half 12)(Fig. 1 and [0016]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster- Dionne’ wherein the surface layer comprises a plurality of component pieces as taught by Schmidt for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results provide a foldable and thus more convenient transportable mat/device yet sturdy and secure while placed upon a surface for use.  
	Furthermore, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Thus, forming Foster- Roberts surface layer as single/integral piece of several pieces would have not changed the nature of the surface layer to be position upon the foundation layer while forming the device.  
	As per claim 9, although the prior art is not specific regarding wherein one of the plurality of component pieces is fixed to the foundation layer using a hook and loop fastener and can be replaced without requiring replacement of other component pieces, the use of hook and loop is well attachment means.  	
	Thus, a skilled artisan would have determined that the use of hook and loop while connecting the foundation layer/s with the surface layer/s would have been an obvious modification of using a known fixing means thus, firmly connecting/fixing the turf layer to the base layer yet allow the removable of the turf layer/s for maintenance, replacement and alike. 
	As per claim 21, Foster- Dionne is not specific regarding wherein the surface layer comprises a first portion and a second portion and wherein the first portion is configured for removal and replacement without requiring removal of the second portion.
	However, Schmidt discloses wherein the surface layer comprises a plurality of component pieces (surface layer 28 is a plurality of layers at each half 12)(Fig. 1 and [0016]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster- Dionne’s wherein the surface layer comprises a plurality of component pieces as taught by Schmidt for similar reasons discussed above with respect to claim 8.
	With respect to wherein the first portion is configured for removal and replacement without requiring removal of the second portion, a skilled artisan would have determined that the use of hook and loop (i.e. replacement without requiring removal of the second portion) while connecting the foundation layer/s with the surface layer/s would have been an obvious modification of using a known fixing means thus, firmly connecting/fixing the turf layer to the base layer yet allow the removable of the turf layer/s for maintenance, replacement and alike. 	 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster and Dionne (or further Roberts) as applied to claim 1 above, and further in view of Toland US 3,935,352 (“Toland”).
	As per claim 13, the modified Foster is not specific regarding further comprising a rubber pad between the foundation layer and the surface layer.
	However, in a similar filed of turf like devices, Toland discloses a rubber pad between a foundation layer and a surface layer (pad of Fig. 1; see 2:66-3:12; 4:45-48).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Foster’s device to further comprising a rubber pad between the foundation layer and the surface layer as taught by Toland for the reason that a skilled artisan would have been motivated by Toland’s device to use such pad as suggested by Toland.  Similar to applicant’s device, Toland’s device can be use/function with a rubber pad between the foundation layer and the surface layer or may be use/function without such rubber pad, and the same results of placing the device upon a surface would have attained. In other words, the rubber pad is somewhat of “an optional” feature that does not weigh much upon the structure and/or function of the portable pitching device, and as such one of ordinary skill in the art would have concluded that utilizing such rubber pad within Foster – Dionne (or further Roberts) would have been obvious for such reasons.
Claims 15-18, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt US 2005/0096147 (“Schmidt”) in view of Foster and Dionne OR further in view of Roberts.
	As per claim 15, Schmidt discloses a foldable portable lane (device 10)(Figs. 1 and 2; [0016]-[0026] comprising:
	a first piece foundation layer, wherein the first piece foundation layer is configured to be flush to ground during use (half  12 with bottom 50 and side 41 to be placed upon ground)(Figs. 1 and 2; [0016], [0017], [0023] and [0024); 
	and a first piece surface layer positioned over the first piece foundation layer and configured to be parallel to the ground during use (playing surface 28 thereupon the half 12)(Fig. 1; [0016]) ;
	a second piece foundation layer, wherein the second piece foundation layer is configured to be flush to the ground during use(half 14 with bottom 50 and side 40 to be placed upon ground)(Figs. 1 and 2; [0016], [0017], [0023] and [0024); 
	and a second piece surface layer positioned over the second piece foundation layer and configured to be parallel to the ground during use(playing surface 28 thereupon the half 14)(Fig. 1; [0016]); 
	wherein the first piece surface layer can be removed and replaced without removing the second piece surface layer (since the first and second surface layers, AstroTurf 28, are separated, they are fully capable to be removed without the need to remove the other surface piece) (Fig. 1 in conjunction to [0023] and [0024]).
	With respect to the device as “ a portable pitching lane” as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Schmidt is not specific regarding the first piece foundation layer including a receptacle, a housing provided in the receptacle; a pitching rubber for placement on the first piece surface layer and having a at le
	With respect to the receptacle within the foundation layer and the removable pitching rubber, Foster discloses a foundation layer extending from the front edge to the back edge, wherein the foundation layer is configured to be flush to ground during use, wherein the foundation layer includes a set of at least two receptacles (ground mat 20 with plurality of opening 20)(Fig. 2; 2:20+); a housing provided in each of the receptacles (construed as the inside surface of the openings 20, to house mounting pins 26); and a pitching rubber having at least one stud two studs (pitching rubber 24 with pins 26)(Fig. 4; 2:30-39), each for receipt by one of the housings of the foundation layer for removably affixing the pitching rubber to the portable pitching lane (the pitching rubber is removably affixed to the pitching mat/lane 10  via openings/receptacle/housing 20)(Fig. 4 in conjunction to Fig. 2 and 2:30+).
	With respect to a housing within the receptacle, Dionne discloses foundation layer (base 20) with receptacles (holes) and sleeves 52 (i.e. housing within) (Figs. 2A, 2b and 5; 5:21-52).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Schmidt’s the first piece foundation layer including a receptacle, a housing provided in the receptacle; a pitching rubber for placement on the first piece surface layer and having a at least one stud for receipt by the housing  for removably affixing the pitching rubber to the first component piece , wherein when the pitching rubber is in position on the first piece surface layer, the pitching rubber extends upwardly from the first piece surface layer, and wherein the pitching rubber is removable from the portable pitching lane as taught by Foster and Dionne for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a device that is suitable to be sued to practice different sports.  The use of a single device to practice multiple sports is much desire for storage purposes as well as many and other sport activities.
	In that regard attention to Schmidt’s [0028] “Other variations adapting the device for other sports in which a swing are made could also be made, and are also included within the scope of the invention here”.  Thus, a skilled artisan would have appreciated that Schmidt’s can be utilized as practice baseball/softball drills as a player stand thereupon the device.
	With respect to and wherein when the pitching rubber is in position on the surface layer, the pitching rubber extends upwardly from the surface layer, within the modified Foster by the teaching of Dionne as the pitching rubber (as taught by Foster) would have been as such position while the surface layer (as taught by Dionne) is placed upon the foundation layer (as taught by Foster).
	If there is any doubt regarding such interpretation to the position of the pitching rubber position upon the surface layer, Roberts discloses a surface layer positioned over a foundation layer and configured to be parallel to the ground during use and wherein when a pitching rubber is in position on the surface layer, the pitching rubber extends upwardly from the surface layer (turf layer 80 (i.e. a surface layer) position above a base layer 70 (a foundation layer) and a pitching rubber 90 position upon the surface/turf layer extending upwardly therefrom)(Figs. 1, 2 and 5, 2:43-50 and 3:9-27).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster’s pitching lane with a surface layer positioned over the foundation layer and configured to be parallel to the ground during use and wherein when the pitching rubber is in position on the surface layer, the pitching rubber extends upwardly from the surface layer as taught by Roberts for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results enhance the use of the pitching mat to mimic a real time game utilizing a turf surface thereupon the pitching lane.  It is well known to include a top layer (i.e. a surface layer) with a turf to give a player “a real feel of the game” as the pitching mound includes a turf.  In addition, aside from a pleasing “look/feel” utilizing a turf, a turf is been used to insure a “none-slippery” surface while the player moves thereupon.
	As per claim 16, Schmidt discloses wherein the portable pitching lane is foldable and further comprising a hinge connecting the first component piece to the second component piece (hinges 20)(Figs. 1 and 2; [0020]).
	As per claim 17, Schmidt discloses wherein the first component piece and the second component piece are approximately the same size (Fig. 1 and [0016]).
	As per claim 18, although Schmidt is not specific regarding wherein the first piece surface layer is removably fixed to the first piece foundation layer, a skilled artisan would have determined that the use of removable connection of the foundation layer/s with the surface layer/s would have been an obvious modification of using a known fixing means thus, firmly connecting/fixing the turf layer to the base layer yet allow the removable of the turf layer/s for maintenance, replacement and alike.
	As per claim 29, with respect to further comprising one or more removable spikes for fixing to the foundation layer such that the spikes extend downwardly from the foundation layer, note Foster’s Fig. 2 and 3:41-45 regarding anchors 30.
	As per claim 30, with respect to wherein the spikes are configured to anchor into pellets of artificial turf without puncturing the turf, to the best of his understating the examiner construed Foster’s spikes 30 while placed within pellets, turf, are not puncturing it.
Claim(s) 20, 22, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Dionne, Trucks and Schmidt OR in the alternative further in view Roberts.
	As per claim 20, since the claim’s limitations are very similar to claim 1, the examiner states that claim 20 is rejected over Foster, and Dionne (or further Roberts)  for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.  
	With regard to removable spikes extending downwardly from the foundation layer, Foster discloses spikes 30 (Fig. 2; 3:40+).
	Foster – Dionne is not specific regarding foundation layer having ribs on a bottom surface thereof, the ribs being provided on a bottom surface of the foundation layer spaced such that weight from landing on the pitching lane is dispersed and shock is absorbed, wherein the foundation layer is configured to be flush to ground during use.
	Foster- Dionne is not specific regarding the surface layer comprising first and second portions, each of the first and second portions comprising artificial turf, wherein the first portion is configured for removal and replacement without requiring removal of the second portion.
	With regard to the ribs, Trucks discloses foundation layer having ribs on a bottom surface thereof, the ribs being provided on a bottom surface of the foundation layer spaced such that weight from landing on the pitching lane is dispersed and shock is absorbed (bottom surface 13 of surface layer 1/2 includes support elements with support element material 6 (i.e. ribs))(Figs. 1-3 and [0045]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster- Dionne’s foundation layer having ribs on a bottom surface thereof, the ribs being provided on a bottom surface of the foundation layer spaced such that weight from landing on the pitching lane is dispersed and shock is absorbed as taught by Trucks for the reason that a skilled artisan would have been motivated by Trucks’ suggestion to use such underneath ribs material that prevent sliding of the device on the ground ([0045]).
	With respect to the surface layer comprising first and second portions, Schmidt discloses a surface layer comprising first and second portions, each of the first and second portions comprising artificial turf (surface layer 28 is a plurality of layers at each half 12; each layer is made from  turf)(Fig. 1 and [0016]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Foster- Dionne’s  surface layer comprising first and second portions, each of the first and second portions comprising artificial turf as taught by Schmidt for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results provide a foldable and thus more convenient transportable mat/device yet sturdy and secure while placed upon a surface for use.  
	With respect to wherein the first portion is configured for removal and replacement without requiring removal of the second portion, a skilled artisan would have determined that the use of hook and loop (i.e. replacement without requiring removal of the second portion) while connecting the foundation layer/s with the surface layer/s would have been an obvious modification of using a known fixing means thus, firmly connecting/fixing the turf layer to the base layer yet allow the removable of the turf layer/s for maintenance, replacement and alike. 
	 Lastly, with respect to wherein the foundation layer is configured to be flush to ground during use, note Foster as well as Schmidt as the foundation layer is flushed to the ground (note especially Schmidt’s Fig. 1 and [0023] as elements 40 are design to be flashed to the ground to prevent slipping of the device; the ribs (as taught by Trucks) would have been position at such location for such purposes to prevent slipping).   
	As per claim 22, with respect to wherein the wherein the foundation layer includes a plurality of receptacles each at a different position between the front edge and the back edge, note Foster’s regarding a plurality of openings 22 to allow a desire position of the pitching rubber 24 within (Figs. 2 and 2:30-37).
	With respect to such that the pitching rubber can be positioned at 3 different distances from home plate, to the best of his understanding, the examiner construed the desire position of the pitching rubber within openings 22 as such different distance. 
	  As per claim 26, with respect to further comprising a granulated strip for positioning on a bottom surface of the foundation layer, construed as Schmidt’s rubber strip 40 in Fig. 2 and [0023]).
	The examiner construed Schmidt’s pad/feature 40 as the “a granulated strip for positioning on a bottom surface of the foundation layer” according to applicant’s disclosure in at least [036] as it states “A granulated self-adhesive strip may be positioned on the bottom of the foundation layer 602 to prevent sliding, in some embodiments.”
	In that regard attention to Schmidt’s [0023]” A front 40 surface and a rear surface 41 of the device when closed are constructed of a material having superior traction properties. These surfaces may be made of rubber. As shown in FIG. 2 here, these surfaces are rubber pads with an irregular surface located thereon. This is similar to the configurations on the bottom of industrial/office floor mats. The important principle is that once the device is opened up into open position as shown in FIG. 1, it is not allowed to slip on the grass, or whatever surface it is placed upon”.
	  As per claim 27, Foster discloses further comprising one or more removable spikes extending downwardly from the foundation layer (spikes 30)(Fig. 2 and 3:41-44).
	As per claim 28, Foster discloses wherein the foundation layer includes an insertion hole correlating to each removable spike for receiving the removable spike (spikes 30 within a corresponding insertion hole)(Fig. 2 and 3:41-44).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 8-10, 13, 15-18, 20-22 and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to the Schmidt reference, applicant did not provide any specific arguments what specific structure Schmidt is lacking.  Thus, the examiner maintains his position that Schmidt discloses such structure as claimed, as set forth above.	
	With respect to applicant’s arguments that the device, of Schmidt, is for play, practice golf (i.e. remark page 8) it must be recognize that the manner of using a device does not accorded much patentability weight, if the device includes all the structure claimed.  As it has been held a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Also, attention to Schmidt’s [0028] “Other variations adapting the device for other sports in which a swing are made could also be made, and are also included within the scope of the invention here”.  Thus, a skilled artisan would have appreciated that Schmidt’s can be utilized as practice baseball/softball drills as a player stand thereupon the device.


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      9/29/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711